Mr. Justice Murphy
delivered the opinion of the Supreme Court, holding:
1. The Government construction contract here involved imposed no duty on the Government to take affirmative steps to prevent a contractor from unreasonably delaying or interfering with the attempt of another contractor to complete construction in advance of the time specified; and the Government was not liable for damages for such delay.
The fact that after the execution of the contract the contractor gave notice to all other parties of his intention to finish ahead of schedule does not alter the obligation of the Government.
2. An award of damages by the Court of Claims against the Government on items which were the subject of “disputes concerning questions arising under this contract” — though the actions of the Government agents upon which the claims were based be assumed to have been unauthorized, unreasonable and arbitrary — held erroneous in view of the failure of the contractor to appeal to the departmental head as required by Article 15 of the contract, it not appearing that the appeal procedure provided was in fact inadequate.
3. The Court of Claims properly allowed a claim of the contractor, to the use of a subcontractor, for extra labor costs incurred by the subcontractor under conditions erroneously imposed by the Government superintendent.
Mr. Justice Frankfurter filed an opinion dissenting in part, in which Mr. Justice Roberts joined.